Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes

	Paragraph 78 of the PGPUB discloses the CRM is nontransitory.  


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China. It is noted, however, that applicant has not filed a certified copy of the China application as required by 37 CFR 1.55.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, and 10-11 are rejected under 35 U.S.C. 102a1  as being anticipated by Tegzes (20180315188).
Regarding claim 1, Tegzes discloses a method for identifying a body position of a detection object in medical imaging, comprising (par. 142): 
receiving an image group by a trained deep learning network, the image group comprising a plurality of pre-scan images in a plurality of directions obtained by pre-scanning a detection object (pars. 140 and 145, different slices from different directions); and 
outputting body position information of the detection object by the deep learning network (pars. 142-143).
Regarding claim 2, see pars. 142 and 155 and note that neural networks have a plurality of predetermined outputs.  
Regarding claim 8, see par. 134.
Regarding claims 10-11, see the rejection of claims 1-2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tegzes in view of Ben-Ari (20190073569).
Regarding claim 7, Tegzes does not disclose a VGG.  
Ben-Ari discless this in par. 22.
It would have been obvious prior to the filing date to one of ordinary skill in the art to include in Tegzes the ability to use a VGG neural network as taught by Ben-Ari to have a purpose driven neural network.  See motivation in par. 19 of Ben-Ari. 
Regarding claim 15, see the rejection of claim 7.


Allowable Subject Matter
Claims 3-6 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666